CM/ECF LIVE DATABASE                                                                          Page 1 of 1
 Case 20-10876-1-rel Doc 13 Filed 06/28/20 Entered 06/29/20 00:24:18                          Desc
                    Imaged Certificate of Notice Page 1 of 2

                                                                            DebtEd, IFP, MEANSNO


                                    U.S. Bankruptcy Court
                             Northern District of New York (Albany)
                              Bankruptcy Petition #: 20-10876-1-rel
                                                                                Date filed:   06/24/2020
Assigned to: Robert E. Littlefield Jr.                                        341 meeting:    07/17/2020
Chapter 7                                               Deadline for filing claims (govt.):   12/21/2020
Voluntary                                             Deadline for objecting to discharge:    09/15/2020
No asset                                              Deadline for financial mgmt. course:    09/15/2020


Debtor                                                     represented by SUZANNE MARY
SUZANNE MARY CAYLEY                                                       CAYLEY
1 MAVERICK ROAD                                                           PRO SE
12
WOODSTOCK, NY 12498
ULSTER-NY
845-303-9923
SSN / ITIN: xxx-xx-0614

Trustee
Philip J. Danaher-Trustee
1001 Glaz Street
East Greenbush, NY 12061
(518) 463-4383

U.S. Trustee
U.S. Trustee
Office of the U.S. Trustee
Leo W. O'Brien Federal Building
11A Clinton Ave, Room 620
Albany, NY 12207


  Docket Date              #                                    Docket Text

                               9         TEXT ORDER: Order Granting Application to Have Filing Fee
                                         Waived (Related Doc # 2) SO ORDERED 6/26/2020 by Robert
                                         E. Littlefield,Jr.,U.S. Bankruptcy Judge. (Cardinal, Lisa)
 06/26/2020                              (Entered: 06/26/2020)




https://ecf.nynb.circ2.dcn/cgi-bin/DktRpt.pl?116424635908035-L_1_0-1                            6/26/2020
            Case 20-10876-1-rel            Doc 13 Filed 06/28/20 Entered 06/29/20 00:24:18                                 Desc
                                         Imaged Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of New York
In re:                                                                                                     Case No. 20-10876-rel
SUZANNE MARY CAYLEY                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0206-1                  User: lcard                        Page 1 of 1                          Date Rcvd: Jun 26, 2020
                                      Form ID: pdf904                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 28, 2020.
db             +SUZANNE MARY CAYLEY,   1 MAVERICK ROAD,   12,   WOODSTOCK, NY 12498-1745

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 28, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 26, 2020 at the address(es) listed below:
              Philip J. Danaher-Trustee   danahertrustee@nycap.rr.com, PJD@trustesolutions.net
              U.S. Trustee   USTPRegion02.AL.ECF@USDOJ.GOV
                                                                                            TOTAL: 2
